Citation Nr: 1142048	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  05-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for status post lumbar strain with multilevel degenerative disc disease.

2.  Entitlement to an initial compensable rating for status post right shoulder partial rotator cuff tear.

3.  Entitlement to an initial rating higher than 10 percent for status post left knee strain with degenerative change by x-ray.

4.  Entitlement to an initial rating higher than 10 percent for status post right knee strain with residual pain.

5.  Entitlement to an initial rating higher than 10 percent for hallux valgus, left foot, status post fracture of the 3rd and 4th metatarsal and sesamoidectomy.

6.  Entitlement to a compensable initial rating for residual scar from a left sesamoidectomy.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In that decision, the RO granted service connection for status-post lumbar strain with multilevel degenerative disc disease, evaluated at a 10 percent disability rating, for status-post right shoulder partial rotator cuff tear at a noncompensable disability rating, for status post left knee strain with degenerative change by X-ray at a noncompensable disability rating, for status post right knee strain with residual pain at a noncompensable disability rating, for hallux valgus, left foot, status post fracture of the 3rd and 4th metatarsal at a noncompensable disability rating and for residuals of a sesamoidectomy at a noncompensable disability rating; all effective as of December 1, 2003, the date of the Veteran's claim.

In his substantive appeal, the Veteran indicated that he wished to attend a hearing before a Veterans Law Judge at the RO (Travel Board).  The Veteran submitted a statement received by the RO on July 2, 2005, in which he indicated that he wanted a local hearing at the Winston-Salem RO before a Hearing Officer.  In December 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing) at the RO; the transcript of this hearing has been associated with the record.  

The Veteran was scheduled for a Travel Board hearing in March 2009.  He responded in February 2009 that he would not be able to attend the hearing, because he was employed as a Department of Defense (DoD) contractor in Iraq.  He reported that he was unable to give a timeframe when he would be in the United States and able to the hearing, but that he wished to contact the VA later, at a time when he could provide precise dates when he would be available.  The RO scheduled the Veteran for another Travel Board hearing in August 2011.  The Veteran did not report to the scheduled hearing.  

He was sent a letter in late August 2011 which explained that his case was certified to the Board and that his claims file was being transferred to Washington, D.C.  The letter informed the Veteran that, within 90 days of the letter, he could ask to appear at a hearing before the Board to provide testimony about his case.  The Veteran did not respond to the letter, and has not provided the VA with any additional information regarding when he could report for a hearing while in the United States.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).  

In an October 2008 supplemental statement of the case (SSOC), a Decision Review Officer (DRO) increased the rating for status post left knee strain with degenerative change by X-ray to 10 percent, for his status post right knee strain with residual pain to 10 percent, and for hallux valgus, left foot, status post fracture of the 3rd and 4th metatarsal and sesamoidectomy to 10 percent, effective December 1, 2003.

The issues of entitlement to an initial rating higher than 10 percent for status post lumbar strain with multilevel degenerative disc disease, to an initial compensable rating for status post right shoulder partial rotator cuff tear, to an initial rating higher than 10 percent for status post left knee strain with degenerative change by x-ray, to an initial rating higher than 10 percent for status post right knee strain with residual pain and an initial rating higher than 10 percent for hallux valgus, left foot, status post fracture of the 3rd and 4th metatarsal and sesamoidectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residual scar of left sesamoidectomy is superficial, nontender, stable, and does not cover an area of 144 square inches or cause limitation of function of his left foot.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for a residual scar of left sesamoidectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2008 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This case involves a claim for a higher initial rating for a residual scar of left sesamoidectomy, which arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  Id.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  In addition, the Veteran was afforded VA examinations in May 2004 and January 2007.  These examination reports contain the findings necessary to rate the Veteran's service-connected scar.  While it is not apparent that the claims file was available for review for these examiners, the examination reports were based upon the Veteran's competent and credible reports of any symptoms.  In this case, the VA examiners considered an accurate history as provided by the Veteran, as noted in each of the examination reports.  The Court has held that review of the claims folder is not required for medical evidence to be probative, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no evidence of a change in the Veteran's scar symptomatology and he has not contended that his disability has worsened since the January 2007 examination.  Hence, the examination is adequate and a new examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time does not trigger the duty to provide a new examination; rather there must be evidence of a change in the disability).

Accordingly, VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher initial rating for a residual scar from a left sesamoidectomy is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial disability rating residual scar from a left sesamoidectomy

The scar from the Veteran's left sesamoidectomy was rated noncompensable under Diagnostic Code 7805, which directed that scars were to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Subsequently, the scar was rated under Diagnostic Code 7804, which provides a 10 percent disability rating for superficial scars which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Effective October 23, 2008, the rating criteria for scars were revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his attorney to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

The May 2004 examination of the Veteran's foot revealed a small healed scar at the medial aspect of the left great toe.  The scar measure 0.1 by 0.9 centimeters.  The scar was well healed, with a smooth surface, no depression, no elevation, no scar contracture, and no pain to touch.  The scar was stable and superficial, with no loss of skin covering and no adherence to underlying tissue.  

At his January 2007 VA examination, it was noted that the Veteran had a scar on the dorsal aspect of the forefoot between the third and fourth metatarsal joint measuring 6 centimeters in length and 0.5 centimeters in width.  It was leveled, nontender, nondisfiguring without ulceration, adherence or instability.  There was no inflammation, edema or tissue loss.  There was no keloid formation.  The scar was hyperpigmented but this was less than six square inches.  There was no hyperpigmentation and no abnormal texture.  It was not a sun-exposed are and there was no burn scar.

At the December 2005, hearing the Veteran offered no testimony with regard to the scars.

This evidence weighs against a finding that the scar from the left sesamoidectomy warrants a compensable rating.  Both VA examiners noted that the Veteran's left foot scar was not tender on examination, and the Veteran has not contended that the scar is painful.  The Board has considered rating the Veteran's scar under other Diagnostic Codes pertaining to scars; however, there is no evidence that the Veteran's scar covers an area of 144 square inches or is unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2011).  As such, a higher disability rating is not warranted for the Veteran's residual scar of left sesamoidectomy.  

The evidence does not demonstrate any period during the appeal period when the residual scar from the left sesamoidectomy met the criteria for a compensable disability rating.  Fenderson.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for superficial scar, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).

Extraschedular and TDIU considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's his residuals of left sesamoidectomy, as they pertain to his skin, have been manifested by a superficial scar.  Any symptoms associated with the Veteran's scar are contemplated by the rating criteria set out in Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions, while scheduling VA examinations, the Veteran has informed VA that he is a contractor employed in Iraq.  The Veteran has recently indicated that he is employed part time; however, he has not contended that his part time employment status is due to his service-connected disabilities or that it is less than gainful.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A compensable initial disability rating for a residual scar of left sesamoidectomy is denied.


REMAND

The most recent examination provided to the Veteran for his back, right shoulder and left and right knee disabilities was provided in January 2007.  The Veteran complained of ongoing problems with his back, right shoulder and knees, which included stiffness, weakness and pain.  The pain in his back traveled down both hips causing weakness in his legs from the pain.  The Veteran indicated that he had ongoing swelling, giving way, lack of endurance, fatigability and dislocation in the right shoulder.  With regard to the Veteran's knees, he reported that he had ongoing giving way, lack of endurance, locking and fatigability.  

The examiner noted functional limitations of reduced activity including running and standing, due to pain.  However, upon examination, the examiner found full range of motion of his lumbar spine, right shoulder, and left and right knees.  The examiner recorded the Veteran's accounts of his symptoms during some of his flare-ups, but did not perform repetitive movements and record any loss of range of motion as a result of these movements at the examination.  

In addition, it is unclear whether the flare-ups referred to by the Veteran encompass the symptoms he described to the examiner, which were noted to result in limitations in physical activity.  On remand, the Veteran should be afforded another VA examination to determine the current nature and severity of his service-connected lumbar spine, right shoulder, and left and right knee disabilities, to include a discussion of the related symptomatology and the extent of limitations during flare-ups.  

The Veteran was provided with a VA examination in January 2007 in order to assess the nature and severity of his service-connected left foot disability; however, it appears that the examiner evaluated the right foot instead, as the examination report repeatedly refers only to the right foot.  VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected lumbar spine disability, including any associated neurological impairment.

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Ranges of lumbar spine motion should be reported in degrees.  

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  

These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to any weakened movement, excess fatigability, or incoordination, particularly during flare-ups described by the Veteran.  Any loss of function on repetitive movements should be noted.

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should specifically identify any neurologic impairment due to the service-connected disability, to including reflex changes, characteristic pain, and muscle spasm.  

Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  

The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

The examiner should assess the frequency and duration of any periods during which intervertebral disc syndrome has require bed rest prescribed by a physician.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected right shoulder disability.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the right shoulder should be reported in degrees.  The examiner should determine whether the right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to any weakened movement, excess fatigability, or incoordination, particularly during flare-ups described by the Veteran.  Any loss of function on repetitive movements should be noted.

If there is pain on motion, the examiner should report the point in the range of motion when the pain limits motion.

The examiner should determine if the Veteran has dislocations of his right shoulder and, if so, how often.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

A complete rationale should be given for all opinions and conclusions expressed.

3.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected left and right knee disabilities. 

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Ranges of right and left knee flexion and extension should be reported in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to any weakened movement, excess fatigability, or incoordination, particularly during flare-ups described by the Veteran.  Any loss of function on repetitive movements should be noted.

If there is pain on motion, the examiner should report the point in the range of motion when the pain causes limitation of motion.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

4.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected left foot disability.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

5.  If any determination remains unfavorable to the Veteran, issue him a supplemental statement of the case before the case is returned to the Board for further review, if otherwise in order.  

The Veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  

The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


